COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                          NOTICE TO FILE SPECIAL CLERK’S RECORD

Appellate case name:          Ex Parte Niteroi Jermone Davis

Appellate case number:        01-17-00699-CR

Trial court case number:      16018

Trial court:                  21st District Court of Washington County

      On September 11, 2017, this Court received a document entitled “Writ of Habeas
Corpus” from appellant, Niteroi Jermone Davis, seeking to dismiss “Deferred Adjudication
Community Supervision.”
        The district clerk is directed to prepare, certify, and file in this Court a special clerk’s
record containing a judgment or appealable order, the trial court’s certification of the
appellant’s right of appeal of that judgment or appealable order, any notice of appeal, or a
statement that no such judgment, appealable order, certification or notice of appeal exists
in the record. See TEX. R. APP. P. 25.2(b), (d), 34.5(a)(12), (c)(1)-(2). Accordingly, the
Court ORDERS the district clerk to file the special clerk’s record within 14 days of the
date of this order. See id. 25.2(a)(2), (d), 34.5(a), 37.1.


       It is so ORDERED.
Judge’s signature: /s/ Sherry Radack
                                                   Acting for the Court

Date: October 24, 2017